      •                                                                                                                                                              I   '1


          AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of!
                                                                                                                                                                     II
0:




                                                    UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                          v.                                                  (For Offenses Committed On or After November I, 1987)



                               Jesus Hernandez-Dorado                                         Case Number: 2: 19-mj-8524

                                                                                              Gerald T McFadden
                                                                                                                     r---·-··-···-···--··-· ··-~·· -~
                                                      -~
                                                                                              Defendant's Attorney

          REGISTRATION NO <,7'
                                               .     -     I '
                                                            '· -
                                                                 77   / 1'
                                                                                                                               ]  F i Lj: 0
                                                                                                                     I J" ,,-"~'
                                                                       '
          THE DEFENDANT:                                                                    I               FEB 2 6 2019
           181 pleaded guilty to count(s) I of Complaint
                                                                                              S0 UT\'",~~~._, C ST t,~ i CT () F C . -- -.
                                                                                                                                       1

           D was found guilty to count(s)                                                     EY
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count( s), which involve the following offense( s):

          Title & Section                          Nature of Offense                                                             Count Number(s)
          8:1325(a)(2)                             ILLEGAL ENTRY (Misdemeanor)                                                    1

           D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




           D Count(s)                                                                          dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:
                                                                                          /       r_;   ·.\
                                          D TIMESERVED                                0           · i ,_ ·                            days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                            charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defend.ant's economic circumstances.

                                                                                   Tuesday, February 26, 2019
                                     ·j"~                                          Date of Imposition of Sentence

                           ~~----
                                  .;1,!,,/


          Received ,Z,:.-- . ,.        ·· ··
                                '"
'.\                    DUSM




          Clerk's Office Copy                                                                                                                 2:19-mj-8524
